149 F.3d 1188
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Wayne STUFFLEBEAN, Appellant,v.David WHITE; Medical Staff; Missouri Department ofCorrections; Cindy Schupp; Barbara Lewis; DeboraSteinman; Barbara Daitral; Lisa Wieberg,Appellees.
No. 97-3042.
United States Court of Appeals, Eighth Circuit.
Submitted April 30, 1998.Filed May 5, 1998.

Appeal from the United States District Court for the Western District of Missouri.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Wayne Stufflebean appeals from the district court's1 adverse grant of summary judgment in his 42 U.S.C § 1983 action claiming Eighth Amendment violations.  After reviewing the record and the parties' submissions on appeal, we conclude that summary judgment was proper and that Stufflebean's other arguments are meritless.  We also deny Stufflebean's pending motions filed with this court.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.R. 47B.



1
 The Honorable Scott O. Wright, United States District Judge for the Western District of Missouri, adopting the report and recommendations of the Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri